Citation Nr: 0514132	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Wichita, Kansas

THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from January 1985 to 
January 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim seeking 
entitlement to service connection for degenerative arthritis 
of the lumbosacral spine.  

Regarding the issue of service connection for a hiatal hernia 
with gastroesophageal reflux disease, inasmuch as the veteran 
never submitted a Substantive Appeal following the August 
1999 Statement of the Case, this issue is not in appellate 
status.  


FINDING OF FACT

The veteran's low back disorders (diagnosed as degenerative 
osteoarthritic changes involving the lumbosacral spine and 
degenerative joint disease) are not the result of a disease 
or injury in service.  


CONCLUSION OF LAW

Service connection for a low back disability is denied.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).








REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records do not show any complaints of or 
treatment for a low back disorder.  At the veteran's 
induction examination in October 1984, his spine was 
evaluated as normal.  On his report of medical history form, 
he indicated that he did not have recurrent back pain.  At 
the veteran's separation examination in November 1988, his 
spine was evaluated as normal.  
 
On the veteran's report of medical history form from 
separation in November 1988, the veteran placed a check in 
the "yes" box to indicate that he either had or had 
previously had recurrent back pain.  The examines did not 
further comment on this matter on the back of the form.  

At the veteran's August 1998 VA examination, his back was 
evaluated as normal.  

VA Medical Center treatment records were submitted from 1995 
to 2003.  They show that the veteran was seen for low back 
during this time.  The veteran described pain in his back in 
November 1996.  An x-ray from October 1999 showed minimal 
vertebral marginal spurring at the upper level.  An x-ray 
from March 2003 showed a mild degree of degenerative 
osteoarthritis.  

Treatment records from St. Francis Hospital and the Stormond-
Vail Medical Center were submitted from 2000 and 2001.  They 
show that the veteran was seen for low back pain in April 
2000 and March 2001.  

In an April 2001 claim, the veteran described a field 
exercise at the National Training Center in Ft. Erwin, 
California, when he was unloading cars off of a train.  He 
described falling off of the train about 20-25 feet.  He 
stated that Sgts. Wright and Rife both witnessed the event, 
and took him to a medical tent.  He indicated that he was 
given a day or two of bed rest, but was not given x-rays or 
treatment.  

The veteran underwent a VA examination in October 2002.  The 
examiner reviewed the claims file.  The veteran stated that 
after his initial injury in service, he did not seek medical 
treatment for his back until about 1995.  The examiner's 
impression based on x-ray findings and an MRI was 
degenerative osteoarthritic changes involving the lumbosacral 
spine and degenerative joint disease; bulging annuli, with no 
conclusive evidence of herniated disks or central canal bone 
stenosis.  

Under impression, the examiner wrote that the veteran had 
mild limitation of his extension of the lumbosacral spine.  
The examiner commented that since the index event of the 
injury occurred many years before his backache started, and 
there was no evidence and no claim of getting medical 
treatment for backache for nearly 6-7 years after leaving 
service, it was not likely the current backache and any 
limitation was related to the injury while in service. 


Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  
,
First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated May 2002, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claim for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The May 2002 letter 
informed the veteran that the RO would obtain any VA medical 
records or records from any Federal agencies.  It also 
informed him that the RO would request any private medical 
records if the veteran completed an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The May 
2002 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for his low back disability for which he was 
claiming service connection.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the May 2002 letter did not use that exact 
wording, the letter did tell the veteran to send the 
information describing additional evidence or the evidence 
itself to the address at the top of the letter.  Furthermore, 
the veteran has not contended that he was prejudiced by the 
RO's phrasing of the request in the May 2002 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. 
§ 1131 (West 2002).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).

The veteran claims that his currently diagnosed low back 
disorders are the result of an injury incurred in service.  
However, the service medical records do not show treatment 
for the veteran's low back while in service.  While the 
veteran indicated at separation in November 1988, that he 
either had or had previously had recurrent back pain, at his 
separation examination, his back was evaluated as normal.  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence does not show that the veteran 
was seen for his low back in service, and at separation, his 
back was evaluated as normal.  By the veteran's own 
admission, he did not seek treatment for his back after 
service until 1995, six years after service.  At the 
veteran's October 2002 VA examination, the examiner (after 
reviewing the claims file) opined that it was not likely that 
the veteran's current backache and any limitation was related 
to the injury the veteran incurred in service.  

Although the veteran claims that his current back disorder is 
due to an injury sustained in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a low back 
disability must be denied.  38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for a low back disability 
is denied.  






	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


